      Case 3:20-cv-00651-RDM-CA Document 27 Filed 02/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONAH GERMANY,                                     Civil No. 3:20-cv-651

              Plaintiff                            (Judge Mariani)

       V.


GREGORY BRIGGS, et al.,

              Defendants

                                ;S          ORDER
       AND NOW, this      _/J_}_ day of February, 2021 , upon consideration of Defendants'
motions (Docs. 19, 21) to dismiss, and the parties' respective briefs in support of and

opposition to said motions, and for the reasons set forth in the accompanying Memorandum,

IT IS HEREBY ORDERED THAT:

       1.     The motions (Docs. 19, 21) are GRANTED.

       2.     The Clerk of Court is directed to CLOSE this case.

       3.     Any appeal from this Order is DEEMED frivolous and not taken in good
              faith. See 28 U.S.C. § 1915(a)(3).




                                            Ro ert D. Marian·
                                            United States District Judge
